UNPUBLISHED

                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                       No. 19-6891


COBEY LAKEMPER,

                     Plaintiff - Appellant,

                     v.

GEORGE T. SOLOMON, Director of Prisons; BENJAMIN A. CARVER, Assistant
Superintendent - Alexander C.I.; CAPTAIN CHESTER, SRG Correctional Officer
- Alexander C.I.; CORRECTIONAL OFFICER DULA, SRG Correctional Officer
- Alexander C.I.; CHRISTOPHER RICH, Chief SRG Coordinator - Division of
Prisons; LEVI BROTHERS, SRG Correctional Officer - Pasquotank C.I.; LARRY
SWAIN, SRG Correctional Officer - Pasquotank C.I.; KENNETH E. LASSITER,
Director of Prisons,

                     Defendants - Appellees,

                     and

ERIC T. DYE, Assistant Superintendent - Alexander C.I.; ARTHUR A. SICIAK,
Unit Manager - Alexander C.I.; FELIX TAYLOR, Superintendent - Pasquotank
C.I.; COLBERT RESPESS, Assistant Superintendent - Pasquotank C.I.; JOSEPH
HARRELL, Assistant Superintendent - Pasquotank C.I.; CORRECTIONAL
OFFICER BLANKENSHIP, Correctional Officer - Alexander C.I.,

                     Defendants.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Frank D. Whitney, Chief District Judge. (5:17-cv-00073-FDW)


Submitted: November 22, 2019                                  Decided: December 4, 2019
Before AGEE and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cobey LaKemper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Cobey LaKemper seeks to appeal the district court’s order granting in part and

denying in part Defendants’ motion for summary judgment. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The order LaKemper seeks to appeal is neither

a final order nor an appealable interlocutory or collateral order. * Accordingly, we dismiss

the appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




       *
         LaKemper’s Fed. R. Civ. P. 54(b) motion for permission to immediately appeal is
still pending in the district court.

                                             3